 



Exhibit 10.2
AMENDMENT NO. 1 TO CREDIT AGREEMENT
          This AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Agreement”) is dated as
of December 29, 2005 by and among Stericycle, Inc., a Delaware corporation (the
“Company”), Stericycle International, Ltd. (the “Designated Borrower”), the
Subsidiaries of the Company named as signatories hereto (collectively, the
“Subsidiary Guarantors”), the financial institutions from time to time party to
the Credit Agreement referred to and defined below (collectively, the
“Lenders”), the “New Lender” referred to and defined below, Bank of America,
N.A. and Comerica Bank, as letter of credit issuers (in such capacity, the “L/C
Issuers”), Bank of America, N.A., as swingline lender (in such capacity, the
“Swing Line Lender”) and Bank of America, N.A., as representative of the L/C
Issuers and Lenders party to the Credit Agreement referred to and defined below
(in such capacity, the “Administrative Agent”). Undefined capitalized terms used
herein shall have the meanings ascribed to such terms in such Credit Agreement
referred to and defined below.
W I T N E S S E T H:
          WHEREAS, the Company, the Designated Borrower, the Lenders, the L/C
Issuers, the Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication
Agent, and Fortis Capital Corp. and Calyon-New York Branch, as Co-Documentation
Agents, have entered into that certain Credit Agreement dated as of June 30,
2005 (as amended prior to the date hereof, the “Credit Agreement”), pursuant to
which, among other things, the Lenders have agreed to provide, subject to the
terms and conditions contained therein, certain loans and other financial
accommodations to the Company, the Designated Borrower and the other “Designated
Borrowers” from time to time party thereto;
          WHEREAS, the Company has requested that the Administrative Agent, the
L/C Issuers and the Lenders amend the Credit Agreement to, among other things,
(i) increase the Letter of Credit Sublimit from $125,000,000 to $150,000,000,
(ii) increase the amount by which the Aggregate Commitment can be increased
pursuant to Section 2.15 of the Credit Agreement from $50,000,000 to
$250,000,000 and (iii) amend Section 7.10 of the Credit Agreement to remove
certain restrictions on the ability of the Designated Borrower to refinance
Indebtedness incurred or assumed by it to finance, directly or indirectly, the
acquisition of shares in the Designated Borrower or any of its Subsidiaries and,
subject to the terms and conditions of this Agreement, the Administrative Agent,
the L/C Issuers and the Lenders hereby agree to such amendments to the Credit
Agreement;
          WHEREAS, immediately upon the effectiveness of the amendments to the
Credit Agreement contemplated in this Agreement, the Company has requested that
(i) the Aggregate Commitment be increased by $150,000,000 from $400,000,000 to
$550,000,000 (the “Increase”) and (ii) Citibank, N.A. (the “New Lender”) become
party to the Credit Agreement as a “Lender” (the “Joinder”) pursuant to
Section 2.15 of the Credit Agreement; and
          WHEREAS, in connection with the Increase and the Joinder, (i) each
Lender which has an Applicable Percentage, as in effect immediately prior to
giving effect to the

 



--------------------------------------------------------------------------------



 




amendments and the Increase contemplated by this Agreement, that is greater than
its Applicable Percentage proposed pursuant to this Agreement to be in effect
immediately after giving effect to such amendments and such Increase (the
“Assignor Lenders”) desires to sell and assign to the New Lender and each other
Lender which has an Applicable Percentage, as in effect immediately prior to
giving effect to the amendments and the Increase contemplated by this Agreement,
that is less than its Applicable Percentage proposed pursuant to this Agreement
to be in effect immediately after giving effect to such amendments and such
Increase (together with the New Lender, the “Assignee Lenders”), and each
Assignee Lender desires to purchase and acquire from each Assignor Lender,
portions of the interests in the outstanding Loans and L/C Obligations of each
such Assignor Lender as constituted immediately prior to the effectiveness of
the Increase as may be necessary to result in all Lenders’ holding shares of
such interests consistent with such proposed resulting Applicable Percentage and
(ii) the Lenders have agreed to reallocate their Commitments, in each case, in
accordance with the terms of this Agreement.
          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, the Designated
Borrower, the Subsidiary Guarantors, the L/C Issuers, the Swing Line Lender, the
Lenders, the New Lender and the Administrative Agent, such parties hereby agree
as follows:
          1.     Amendments to the Credit Agreement. Subject to the satisfaction
of each of the conditions set forth in Section 3 of this Agreement, the Credit
Agreement is hereby amended as follows:
          (a) The defined term “Letter of Credit Sublimit” set forth
Section 1.01 of the Credit Agreement is hereby amended to delete the reference
to the dollar amount $125,000,000” set forth in such defined term and to replace
such dollar amount with the dollar amount “$150,000,000.”
          (b) Section 2.15(a) of the Credit Agreement is hereby amended to
delete the reference to the dollar amount “$50,000,000” set forth in the first
sentence of such section and to replace such dollar amount with the dollar
amount “$250,000,000.”
          (c) Section 2.15(a) of the Credit Agreement is hereby further amended
to delete the reference to the number amount “two” set forth in clause (ii) of
the proviso to the first sentence of such section and to replace such number
with the number “three.”
          (d) Section 7.10 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
                    7.10     Use of Proceeds. Other than to the extent permitted
under Section 7.06, use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

2



--------------------------------------------------------------------------------



 



          2.     Increase in the Aggregate Commitment. Subject to the
satisfaction of each of the conditions set forth in Section 3 of this Agreement
and immediately after giving effect to the provisions of Section 1 of this
Agreement, the parties hereto agree as follows notwithstanding anything in
Section 2.15 of the Credit Agreement to the contrary:
          (a)     The Aggregate Commitment is increased by $150,000,000 from
$400,000,000 to $550,000,000 and, subject to the terms and conditions of this
Agreement, such increase shall be deemed to have been effected in compliance
with Section 2.15. After giving effect to the amendments effected pursuant to
Section 1 of this Agreement and the foregoing increase, the Company may from
time to time request, pursuant to Section 2.15, further increases in the
aggregate commitments by an amount (for all further requests) not exceeding
$100,000,000; provided that (i) any such request for an additional increase
shall be in a minimum amount of $25,000,000 and (ii) the Company may make a
maximum of two more such requests.
          (b)     The Assignee shall become a party to the Credit Agreement as a
“Lender” and shall have all of the rights and obligations of a Lender thereunder
and shall thereupon have a Commitment and an Applicable Percentage under and for
purposes of the Credit Agreement in the amounts set forth opposite the New
Lender’s name on Schedule I hereof. The Administrative Agent acknowledges that
this Agreement constitutes a joinder agreement in form and substance acceptable
to the Administrative Agent pursuant to Section 2.15(c) of the Credit Agreement
and each of the parties hereto hereby approve the New Lender as an Eligible
Assignee under the Credit Agreement.
          (c)     Each of the Assignor Lenders hereby sells and assigns to the
Assignee Lenders, and each of the Assignee Lenders hereby purchases and assumes
from each of the Assignor Lenders, ratable portions of each Assignor Lender’s
interests in the outstanding Loans and the L/C Obligations (collectively the
“Interests”), and each of the Lenders and the New Lender hereby agrees to
reallocate among themselves their respective Commitments and interests in the
outstanding Loans and L/C Obligations, in each case such that after giving
effect to such sales, assignments, purchases, assumptions and reallocations
contemplated in this paragraph, each Lender and the New Lender shall have the
resulting Commitments and Applicable Percentages as are set forth on Schedule I
opposite such Person’s name therein. In addition, the Lenders’ risk
participations in outstanding L/C Obligations and Swing Line Loans shall be
reallocated among the Lenders and the New Lender in such a manner as may be
necessary to result in such participations being held ratably in accordance with
such revised Applicable Percentages. The sales, assignments, purchases,
assumptions and reallocations to be effected pursuant to this paragraph shall be
without recourse to, or representation or warranty (except as expressly provided
in this Agreement) by, any of the Lenders or the New Lender. As consideration
for such sales, assignments, purchases, assumptions and reallocations, each
Assignee Lender shall pay to the Administrative Agent, by wire transfer of
immediately available funds, the positive amount set forth beside such Assignee
Lender’s name on Schedule I under the heading “Change in Outstandings”, and,
upon receipt of such amounts, the Administrative Agent shall pay to each
Assignor Lender the negative amounts set forth beside each Assignor Lender’s
name Schedule I under the heading “Change in Outstandings.”

3



--------------------------------------------------------------------------------



 



          (d)     Each of the Assignor Lenders (i) represents and warrants that
it is the legal and beneficial owner of the Interests being sold and assigned by
it hereunder and that such Interests are free and clear of any Liens or any
adverse claims; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made by any the Company or any of its Affiliates in or in connection this
Agreement or the Credit Agreement; and (iii) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Company or its Affiliates or the performance or observance by the Company or its
Affiliates of any of their respective obligations under the Credit Agreement or
any other instrument or document furnished pursuant thereto.
          (e)     The Company hereby agrees to compensate each Lender and the
New Lender, in immediate available funds on date of this Agreement, for any
losses, expenses and liabilities incurred by such Lender or New Lender in
connection with the sales, assignments, purchases, assumptions and reallocations
contemplated by this Agreement with respect to any Eurocurrency Rate Loan
subject to such transactions.
          (f)     The New Lender hereby (i) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement; (ii) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.
          (g)     The Administrative Agent shall make all payments under the
Credit Agreement in respect of the Interests and other interests under the
Credit Agreement assigned or reallocated hereby and the Commitments and
Applicable Percentages as reallocated hereby (including all payments of
principal, interest and fees with respect thereto).
          (h)     Schedule 2.01 of the Credit Agreement shall be amended and
restated in its entirety as Schedule I hereto.
          3.     Effectiveness of this Agreement; Conditions Precedent. The
provisions of Sections 1 and 2 of this Agreement shall be effective upon the
Administrative Agent’s receipt of:
          (a)     an originally-executed counterpart (or facsimile thereof) of
this Agreement duly executed and delivered by authorized officers of the
Company, the Designated Borrower, the L/C Issuers, the Swing Line Lender, the
Subsidiary Guarantors, the New Lender and each other Lender;

4



--------------------------------------------------------------------------------



 



          (b)     Notes, in form and substance acceptable to the Administrative
Agent, made payable to each Lender (including the New Lender) whose Commitment
is increased pursuant to this Agreement that requests a Note reflecting its
Commitment, as amended hereby;
          (c)     a certificate signed by an officer of the Company and the
Designated Borrower, dated as of the date hereof, certifying (i) the currency
and authenticity of the resolutions of the board of directors (or the equivalent
thereof) of such Person authorizing its execution and delivery of this Agreement
and the performance hereof and of the Credit Agreement as to be amended hereby
and (ii) that, both before and after giving effect to the increase in the
Aggregate Commitment contemplated by Section 2 of this Agreement, (A) the
representations and warranties of such Person contained in Article V of the
Credit Agreement and the other Loan Documents to which such Person is a party
are true and correct as of the date hereof (except (1) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they refer to an earlier date and (2) the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
such subsections (a) and (b), respectively, of Section 6.01 of the Credit
Agreement) and (B) no Default exists;
          (d)     an opinion letter of Johnson & Colmar, counsel for the
Company, addressing matters related to this Agreement and the Credit Agreement
as amended by this Agreement;
          (e)     a good standing certificate of the Company certified as a
recent date by the Secretary of State of the State of Delaware;
          (f)     evidence that all of the payments required to be made by the
Assignee Lenders under Section 2(e) hereof have been made; and
          (g)     payment in full from the Company, in immediately available
funds, of (i) a commitment increase fee payable to each Lender (including,
without limitation, the New Lender) in an amount equal to 0.125% of the amount,
if any, by which such Lender’s Commitment is to be increased pursuant to this
Agreement and (ii) the arrangement fee required under that certain letter
agreement dated the date hereof by and among Bank of America, N.A., Banc of
America Securities LLC, and the Company, all of which aforementioned fees shall
be fully earned and non-refundable when due and payable (collectively, the
“Amendment Fees”).
          4.     Representations, Warranties and Covenants.
          (a)     Each of the Company, the Designated Borrower and each
Subsidiary Guarantor hereby represents and warrants that this Agreement and the
Credit Agreement, as applicable, constitute the legal, valid and binding
obligations of such Person enforceable against such Person in accordance with
their terms.
          (b)     Each of the Company, the Designated Borrower and each
Subsidiary Guarantor hereby represents and warrants that its execution, delivery
and performance of

5



--------------------------------------------------------------------------------



 



this Agreement and the Credit Agreement, as applicable, have been duly
authorized by all proper corporate action, do not violate any provision of its
certificate of incorporation or bylaws, will not violate any law, regulation,
court order or writ applicable to it, and will not require the approval or
consent of any governmental agency, or of any other third party under the terms
of any contract or agreement to which such Person or any such Person’s
Affiliates is bound.
          (c)     Each of the Company and the Designated Borrower hereby
represents and warrants that, before and after giving effect to the provisions
of this Agreement, (i) no Default or Event of Default has occurred and is
continuing or will have occurred and be continuing and (ii) all of the
representations and warranties of the Company and the Designated Borrower
contained in the Credit Agreement and in each other Loan Document (other than
representations and warranties which, in accordance with their express terms,
are made only as of an earlier specified date) are, and will be, true and
correct as of the date of the Company’s or the Designated Borrower’s, as
applicable, execution and delivery hereof or thereof in all material respects as
though made on and as of such date.
          (d)     The Company hereby agrees to pay the Amendment Fees to the
Administrative Agent, for the benefit of the Lenders, and to the Administrative
Agent, for the Arranger’s sole account, upon the Company’s execution and
delivery of this Agreement.
          5.     Reaffirmation, Ratification and Acknowledgment; Reservation.
The Company, the Designated Borrower and each Subsidiary Guarantor hereby
(a) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each Loan Document to which it is a party,
(b) agrees and acknowledges that such ratification and reaffirmation is not a
condition to the continued effectiveness of such Loan Documents, and (c) agrees
that neither such ratification and reaffirmation, nor the Administrative
Agent’s, any L/C Issuer’s, the Swing Line Lender’s or any Lender’s solicitation
of such ratification and reaffirmation, constitutes a course of dealing giving
rise to any obligation or condition requiring a similar or any other
ratification or reaffirmation from the Company, the Designated Borrower or such
Subsidiary Guarantors with respect to any subsequent modifications to the Credit
Agreement or the other Loan Documents. The Credit Agreement is in all respects
ratified and confirmed. Each of the Loan Documents shall remain in full force
and effect and are hereby ratified and confirmed. Neither the execution,
delivery nor effectiveness of this Agreement shall operate as a waiver of any
right, power or remedy of the Administrative Agent or the Lenders, or of any
Default or Event of Default (whether or not known to the Administrative Agent,
the L/C Issuers, the Swing Line Lender or the Lenders), under any of the Loan
Documents, all of which rights, powers and remedies, with respect to any such
Default or Event of Default or otherwise, are hereby expressly reserved by the
Administrative Agent, the L/C Issuers, the Swing Line Lender and the Lenders.
This Agreement shall constitute a Loan Document for purposes of the Credit
Agreement.
          6.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

6



--------------------------------------------------------------------------------



 



          7.     Administrative Agent’s Expenses. The Company hereby agrees to
promptly reimburse the Administrative Agent for all of the reasonable
out-of-pocket expenses, including, without limitation, attorneys’ and
paralegals’ fees, it has heretofore or hereafter incurred or incurs in
connection with the preparation, negotiation and execution of this Agreement and
the related Loan Documents.
          8.     Counterparts. This Agreement may be executed in counterparts,
each of which shall be an original and all of which together shall constitute
one and the same agreement among the parties.
          9.     Service of Process. Each of the Designated Borrower and White
Rose Environmental Limited hereby appoints the Company as its agent for any
service of process relating to any proceedings in any Federal or State court
located in the State of Illinois arising out of or in connection with any Loan
Document to which such Person is party and the Company hereby accepts such
appointment.
* * * * *

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
day and year first above written.

            STERICYCLE, INC., as the Company
      By:   /s/ Frank J.M. ten Brink         Name:   Frank J.M. ten Brink       
Title:   Executive Vice President and Chief
Financial Officer        STERICYCLE INTERNATIONAL, LTD., as
the a Designated Borrower
      By:   /s/ Frank J.M. ten Brink         Name:   Frank J.M. ten Brink       
Title:   Director        STERICYCLE INTERNATIONAL, LLC, as a
Subsidiary Guarantor
      By:   /s/ Frank J.M. ten Brink         Name:   Frank J.M. ten Brink       
Title:   Vice President and Manager        WHITE ROSE ENVIRONMENTAL LIMITED,
as a Subsidiary Guarantor
      By:   /s/ Frank J.M. ten Brink         Name:   Frank J.M. ten Brink       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender, an L/C
Issuer and as Swing Line Lender
      By:   /s/ Richard D. Hill, Jr.         Name:   Richard D. Hill, Jr.       
Title:   Managing Director        BANK OF AMERICA, N.A., as Administrative
Agent
      By:   /s/ Paul L. Folino         Name:   Paul L. Folino        Title:  
Assistant Vice President        CITIBANK, N.A., as the New Lender
      By:   /s/ James M. Buchanan         Name:   James M. Buchanan       
Title:   Vice President        JPMORGAN CHASE BANK, N.A., as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            FORTIS CAPITAL CORP., as a Lender
      By:   /s/ Trond Rokholt         Name:   Trond Rokholt        Title:  
Managing Director        U. S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Kathleen D. Schurr         Name:   Kathleen D. Schurr       
Title:   Vice President        UBS AG, STAMFORD BRANCH, as a Lender
      By:   /s/ Joselin Fernandez         Name:   Joselin Fernandez       
Title:   Associate Director, Banking Products Services, US              By:  
/s/ Doris Mesa         Name:   Doris Mesa        Title:   Associate Director,
Banking Products Services, US   

 



--------------------------------------------------------------------------------



 



         

            CALYON NEW YORK BRANCH, as a Lender
      By:   /s/ F. Frank Herrera         Name:   F. Frank Herrera       
Title:   Director        AIB DEBT MANAGEMENT LIMITED, as a Lender
      By:   /s/ Rima Terradista         Name:   Rima Terradista        Title:  
Co-Head Leverage Finance, Director of corporate Banking North America       
COMERICA BANK, as a Lender and as an L/C Issuer
      By:   /s/ Felicia M. Maxwell         Name:   Felicia M. Maxwell       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Lender
      By:   /s/ Rhomes Ritter         Name:   Rhomes Ritter        Title:   Vice
President        THE NORTHERN TRUST COMPANY, as a Lender
      By:   /s/ Jeffrey P. Sullivan         Name:   Jeffrey P. Sullivan       
Title:   Vice President        HARRIS N.A., as a Lender
      By:   /s/ Patrick McDonnell         Name:   Patrick McDonnell       
Title:   Managing Director        FIFTH THIRD BANK (CHICAGO), as a Lender
      By:   /s/ Joseph A. Wernhoff         Name:   Joseph A. Wernhoff       
Title:   Vice President                               

 



--------------------------------------------------------------------------------



 



Schedule I to Amendment No. 1 to Credit Agreement
COMMITMENTS, APPLICABLE PERCENTAGES, ETC.

                                      Applicable   Change in Lender   Commitment
  Percentage   Outstandings
Bank of America, N.A.
                       
Fortis Capital Corp.
                       
AIB Debt Management Limited
                       
JPMorgan Chase Bank, N.A.
                       
UBS Loan Finance LLC
                       
Calyon New York Branch
                       
Comerica Bank
                       
The Northern Trust Company
                       
Harris N.A.
                       
Fifth Third Bank (Chicago)
                       
U.S. Bank National Association
                       
Wells Fargo Bank, National Association
                       
Citibank, N.A.
                       
Total:
  $ 550,000,000.00       100.000000000 %   $ 0.00  

 